

115 HR 98 IH: Amend the Code for Marriage Equality Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 98IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo replace references to wives and husbands in Federal law with references to spouses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Amend the Code for Marriage Equality Act of 2017. 2.Amendments (a)Act of August 16, 1941Section 2(b) of the Act of August 16, 1941, entitled An Act to provide compensation for disability or death to persons employed at military, air, and naval bases outside the United States. (42 U.S.C. 1652(b)) is amended by striking wife each place such term appears and inserting spouse.
 (b)Act of August 4, 1955Section 43(a) of the Act of August 4, 1955, entitled An Act to direct the Secretary of Agriculture to release on behalf of the United States conditions in two deeds conveying certain submarginal lands to Clemson Agricultural College of South Carolina so as to permit such college, subject to certain conditions, to sell, lease, or otherwise dispose of such lands. (42 U.S.C. 2333(a)) is amended by striking husband and wife and inserting married couple.
 (c)Act of December 2, 1942Section 101(c) of the Act of December 2, 1942, entitled An Act to provide compensation for the injury, disability, death, or enemy detention of employees of contractors with the United States, and for other purposes. (42 U.S.C. 1701(c)) is amended by striking wife or husband each place such term appears and inserting spouse.
 (d)Act of February 28, 1891Section 5 of the Act of February 28, 1891 (25 U.S.C. 371), is amended by striking husband and wife and inserting a married couple. (e)Act of September 2, 1960The Act of September 2, 1960, entitled An Act to provide for continued delivery of water under the Federal reclamation laws to lands held by husband and wife upon the death of either (43 U.S.C. 423h) is amended—
 (1)in the title, by striking husband and wife upon the death of either and inserting a married couple upon the death of either spouse; and (2)by striking husband or wife and inserting married person.
 (f)Central Intelligence Agency Act of 1949The Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended— (1)in the heading of section 16(c), by striking Wives or Husbands and inserting Spouses; and
 (2)in section 19(b)(4), by striking widow or widower, former spouse, and/or a child or children as defined in section 204 and section 232 of the Central Intelligence Agency Retirement Act of 1964 for Certain Employees and inserting surviving spouse, former spouse, or child as defined in section 102 of the Central Intelligence Agency Retirement Act.
 (g)Central Intelligence Agency Retirement ActThe Central Intelligence Agency Retirement Act (50 U.S.C. 2001 et seq.) is amended— (1)in section 221(d)(5), by striking former wife or husband of and inserting person who has been, but is no longer, married to;
 (2)in section 232(c)(3), by striking former wife or husband of and inserting person who has been, but is no longer, married to; (3)in section 241—
 (A)in subsection (b)— (i)in paragraph (2), by inserting after former spouse the following: (as defined under section 102);
 (ii)in paragraph (3)— (I)in the heading, by striking wife or husband and inserting spouse other than as defined under section 102; and
 (II)by striking former wife or husband of the former participant and inserting person who has been, but is no longer, married to the former participant, but who is not a former spouse as defined under suction 102; and
 (iii)in paragraph (4)(A), by striking former wife or husband and inserting person; (B)in subsection (c)(2), by striking surviving wife or husband of such participant and inserting person who was married to such participant at the participant’s death; and
 (C)in paragraph (d)(2)— (i)by striking surviving former spouse or surviving former wife or husband of such participant and inserting person; and
 (ii)by striking to such former spouse or former wife or husband and inserting under such paragraph; and (4)in section 304(d)(2), by striking widow or widower each place such term appears and inserting surviving spouse.
 (h)Energy Employees Occupational Illness Compensation Program Act of 2000The Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) is amended—
 (1)in section 3628(e)(3)(A), by striking wife or husband of that individual and inserting person; and (2)in section 3630(e)(3)(A), by striking wife or husband of that individual and inserting person.
 (i)Ethics in Government Act of 1978Section 109(16) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(16)) is amended by striking husband, wife and inserting spouse.
 (j)Family and Medical Leave Act of 1993Section 102(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)) is amended— (1)in paragraph (1), by striking husband and wife and inserting married couple; and
 (2)in paragraph (2)— (A)in subparagraph (A), by striking that husband and wife and inserting such spouses; and
 (B)in subparagraph (B), by striking husband and wife and inserting married couple. (k)Federal Election Campaign Act of 1971Section 313(c)(3)(B) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(c)(3)(B)) is amended by striking husband, wife and inserting spouse.
 (l)Federal Mine Safety and Health Act of 1977The Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et seq.) is amended— (1)in section 402—
 (A)in subsection (a)(2)— (i)by striking wife who is a member of the same household of the miner and inserting spouse who is a member of the same household as the miner;
 (ii)by striking miner for her support and inserting miner for his or her support; (iii)by striking whose husband is a miner who has been ordered by a court to contribute to her support and inserting for whose support the miner has been ordered by a court to contribute;
 (iv)by striking 216(b) (1) or (2) and inserting 216(b)(1) or (2); (v)by striking status as the wife of a miner and inserting status as the spouse of a miner;
 (vi)by striking wife also includes a divorced wife as defined in section 216(d)(1) and inserting spouse also includes a divorced spouse as defined in section 216(d)(9); (vii)by striking one-half of her support and inserting half of his or her support; and
 (viii)by inserting his or before her support from such miner; and (B)in subsection (e)—
 (i)by striking widow includes the wife and inserting surviving spouse includes the spouse; (ii)by striking individual’s status as the widow and inserting individual’s status as the surviving spouse;
 (iii)by striking surviving divorced wife and inserting surviving divorced spouse; and (iv)by inserting his or before her each place such term appears;
 (2)in section 411(c)(4)— (A)by striking widow’s, and inserting surviving spouse’s,; and
 (B)by striking wife’s and inserting spouse’s; and (3)in section 413(b)—
 (A)by striking wife’s and inserting surviving spouse’s; and (B)by striking widow, and inserting surviving spouse,.
 (m)Foreign Service Act of 1980The Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.) is amended— (1)in the item relating to the first section 830 in the table of contents, by striking wives and husbands and inserting spouses;
 (2)in section 804— (A)in paragraph (6), by striking former wife or husband of a participant or former participant and inserting person; and
 (B)in paragraph (13), by striking surviving wife or husband of a participant or annuitant who was married to the and inserting person who was married to a; (3)in section 815(f)(2), by striking wife or husband and inserting spouse; and
 (4)in the first section 830 (relating to qualified former wives and husbands)— (A)in the heading of such section, by striking former wives and husbands and inserting spouses;
 (B)in subsection (a), by striking qualified former wife or husband and inserting qualified former spouse; and (C)in subsection (c), by striking former wife or husband each place such term occurs and inserting former spouse.
 (n)Immigration and Nationality ActThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 101(a)(35) (8 U.S.C. 1101(a)(35))—
 (A)by striking , wife, or husband; and (B)by striking , wife, or husband;
 (2)in section 202(b) (8 U.S.C. 1152(b)), by striking husband and wife and inserting spouses; (3)in section 278 (8 U.S.C. 1328), by striking a husband or wife shall be admissible and competent evidence against each other and inserting an individual shall be admissible and competent evidence against such individual’s spouse; and
 (4)in section 283 (8 U.S.C. 1353), by striking wives and inserting spouses. (o)Indian Land Consolidation ActSection 207(j)(3)(A)(ii) of the Indian Land Consolidation Act (25 U.S.C. 2206) is amended by striking husband and wife and inserting the participants as spouses.
 (p)Internal Revenue CodeThe Internal Revenue Code of 1986 is amended— (1)in the matter following section 21(d)(2)(B), by striking husband and wife and inserting married couple;
 (2)in section 22(e)(1), by striking husband and wife and inserting married couple; (3)in section 38(c)(6)(A), by striking husband or wife and inserting spouse;
 (4)in section 42(j)(5)(C)— (A)in the heading of clause (i), by striking Husband and wife and inserting Married couple; and
 (B)in clause (i), by striking a husband and wife and inserting a married couple; (5)in section 62(b)(3)(A), by striking husband and wife and inserting married couple;
 (6)in section 121— (A)in subsection (b)(2), by striking husband and wife and inserting married couple; and
 (B)in subsection (d)(1), by striking husband and wife make and inserting married couple makes; (7)in section 165(h)(4)(B), by striking husband and wife and inserting married couple;
 (8)in section 179(b)(4), by striking husband and wife and inserting married couple; (9)in section 213(d)(8), by striking husband and wife and inserting a married couple;
 (10)in section 219(g)(4), by striking A husband and wife and inserting Spouses; (11)in section 274(b)(2)(B), by striking husband and wife and inserting married couple;
 (12)in the matter following section 643(f)(2), by striking husband and wife and inserting married couple; (13)in section 682—
 (A)in subsection (a)— (i)in the heading, by striking wife and inserting recipient;
 (ii)by striking gross income of a wife and inserting gross income of an individual; (iii)by striking separated from her husband and inserting separated from his or her spouse;
 (iv)by striking such wife is entitled to receive and inserting such person is entitled to receive; (v)by striking gross income of her husband and inserting gross income of his or her spouse;
 (vi)by striking gross income of such husband and inserting gross income of such spouse; and (vii)by striking minor children of such husband and inserting minor children of such spouse; and
 (B)in subsection (b)— (i)in the heading, by striking Wife and inserting Recipient;
 (ii)by striking a wife to whom subsection (a) applies and inserting an individual who receives income from a trust to which subsection (a) applies; and (iii)by striking such wife and inserting such individual;
 (14)in section 761(f), by striking husband and wife each place such term appears and inserting married couple; (15)in section 911—
 (A)in subsection (b)(2)(C)— (i)by striking husband or wife and inserting member of a married couple; and
 (ii)by striking husband and wife and inserting married couple; and (B)in subsection (d)(9), by striking a husband and wife and inserting the members of a married couple;
 (16)in section 1244(b)(2), by striking husband and wife and inserting married couple; (17)in section 1272(a)(2)(E)(iii)—
 (A)in the heading of such clause, by striking husband and wife and inserting married couple; and (B)by striking husband and wife and inserting married couple;
 (18)in section 1313(c)(1), by striking husband and wife and inserting spouse; (19)in section 1361(c)(1)(A)(i), by striking husband and wife and inserting married couple;
 (20)in the heading of section 2040(b), by striking husband and wife and inserting spouses; (21)in the item relating to section 2513 in the table of contents for subchapter B of chapter 12 of subtitle B, by striking husband or wife and inserting spouse;
 (22)in the heading of section 2513, by striking husband or wife and inserting spouse; (23)in section 2516, by striking a husband and wife and inserting the members of a married couple;
 (24)in section 5733(d)(2), by striking a husband or wife and inserting an individual; (25)in the item relating to section 6013 in the table of contents for subpart B of part II of subchapter A of chapter 61 of subtitle F, by striking husband and wife and inserting married couple;
 (26)in section 6013— (A)in the heading, by striking husband and wife and inserting married couple;
 (B)in subsection (a)— (i)in the matter preceding paragraph (1), by striking husband and wife and inserting married couple;
 (ii)in paragraph (1), by striking the husband or wife and inserting spouse; and (iii)in paragraph (2), by striking husband and wife and inserting spouses;
 (C)in subsection (b)(1)— (i)by striking filed by the husband and wife and inserting filed by the married couple; and
 (ii)by striking the return of the husband and wife and inserting the return of both spouses; (D)in subsection (c), by striking the husband and wife and inserting the spouses; and
 (E)in subsection (d)(1), by striking husband and wife and inserting a married couple; (27)in the matter following section 6014(b)(4), by striking husband and wife and inserting a married couple;
 (28)in section 6017, by striking husband and wife and inserting married couple; (29)in section 6096(a), by striking husband and wife and inserting a married couple;
 (30)in section 6166(b)(2)(B)— (A)in the heading of such subparagraph, by striking husband and wife and inserting a married couple;
 (B)in clause (i), by striking husband and wife and inserting married couple; and (C)in clause (ii) by striking husband and wife and inserting married couple;
 (31)in section 6212(b)(2), by striking husband and wife and inserting a married couple; (32)in section 6231(a)—
 (A)in paragraph (1)(B)(i), by striking a husband and wife and inserting a married couple; and (B)in paragraph (12)—
 (i)by amending the heading to read as follows:  (12)Spouses; and (ii)by striking a husband and wife and inserting spouses;
 (33)in section 7428(c)(2)(A), by striking husband and wife and inserting married couple; (34)in section 7701(a), by amending paragraph (17) to read as follows:
					
 (17)Divorced spousesAs used in sections 682 and 2516, if the married couple therein referred to are divorced, wherever appropriate to the meaning of such sections the term spouse shall be read former spouse and the term married couple shall be read former married couple.; and
 (35)in section 7872(f)(7)— (A)in the heading, by striking Husband and wife and inserting Married couple; and
 (B)by striking husband and wife and inserting married couple. (q)Longshore and Harbor Workers’ Compensation ActThe Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.) is amended—
 (1)in section 2(16), by striking wife or husband and inserting spouse; (2)in section 5(a), by striking husband or wife and inserting spouse;
 (3)in section 8(d)(1)(D), by striking wife, husband, and inserting spouse; and (4)in section 9—
 (A)in subsection (d), by striking wife or husband each place such term appears and inserting spouse; and (B)in subsection (g), by striking wife each place such term appears and inserting spouse.
 (r)National Housing ActSection 527(a) of the National Housing Act (8 U.S.C. 1735f–5(a)) is amended by striking husband and wife and inserting spouses. (s)Act of September 5, 1962Section 3(c) of the Act of September 5, 1962, entitled An Act to provide for the division of the tribal assets of the Ponca Tribe of Native Americans of Nebraska among the members of the tribe, and for other purposes. (25 U.S.C. 973(c)) is amended by striking wife and inserting spouse.
 (t)Railroad Retirement Act of 1974The Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.) is amended— (1)in section 2—
 (A)in subsection (c)— (i)in paragraph (1)(ii), by striking (C), in the case of a wife, has in her care (individually or jointly with her husband) and inserting (C) has in his or her care (individually or jointly with his or her spouse);
 (ii)in paragraph (2), by striking divorced wife each place such term appears and inserting divorced spouse; (iii)in paragraph (3)—
 (I)by striking (i); and (II)by striking ; and (ii) in the case of a husband, was receiving at least one-half of his support from his wife at the time his wife's annuity under subsection (a)(1) began;
 (iv)in paragraph (4), by striking divorced wife each place such term appears and inserting divorced spouse; and (v)in the matter following paragraph (4), by striking divorced wife’s annuity and inserting divorced spouse’s annuity;
 (B)in subsection (d)— (i)in paragraph (1)—
 (I)in clause (i)— (aa)by striking a widow (as defined in section 216 (c) and (k) of the Social Security Act) or widower (as defined in section 216 (g) and (k) of the Social Security Act) and inserting a surviving spouse (as defined in section 216(a) of the Social Security Act); and
 (bb)by striking , and who, in the case of a widower, was receiving at least one-half his support from the deceased employee at the time of her death or at the time her annuity under subsection (a)(1) began;
 (II)in clause (ii)— (aa)by striking a widow (as defined in section 216 (c) and (k) of the Social Security Act) and inserting a surviving spouse (as defined in section 216(a) of the Social Security Act); and
 (bb)by inserting his or before her; (III)in clause (iv), by striking widow or widower and inserting surviving spouse; and
 (IV)in clause (v)— (aa)by striking The widow (as defined in section 216(c) of the Social Security Act) and inserting the surviving spouse (as defined in section 216(a) of the Social Security Act);
 (bb)by striking wife (as defined in section 216(d) and inserting spouse (as defined in section 216(a); (cc)by striking mother (as defined and inserting parent (as defined;
 (dd)by striking widow, surviving divorced wife, or surviving divorced mother each place such term appears and inserting surviving spouse, surviving divorced spouse, or surviving divorced parent; and (ee)by striking 202(f) and inserting 202(e);
 (ii)in paragraph (2)— (I)by striking , (B) in the case of a widow, the last month for which she was entitled to an annuity under paragraph (ii) of subdivision (1) as the widow of the deceased employee, ; and
 (II)by striking widow or widower and inserting surviving spouse; (iii)in paragraph (3), by striking widow, widower, or child and inserting surviving spouse or child; and
 (iv)in paragraph (4)— (I)by striking wife, husband, widow, widower and inserting spouse, surviving spouse;
 (II)by striking or (c); (III)by striking subsection, (e), (f), or (g) and inserting subsection (e) or (g); and
 (IV)by striking 202(d)(7)(c)(i) and inserting 202(d)(7)(C)(i); (C)in subsection (e)(5), by striking divorced wife and inserting divorced spouse;
 (D)in subsection (f)(2), by striking wife’s each place such term appears and inserting spouse’s; and (E)in subsection (h)(3), by striking wife and inserting spouse;
 (2)in section 3— (A)in subsection (f)—
 (i)in paragraph (1), by striking wife’s or husband’s and inserting spouse’s; and (ii)in paragraph (2), by striking wife and inserting spouse; and
 (B)in subsection (h)— (i)by striking wife, husband, widow, or widower each place such term appears and inserting spouse or surviving spouse; and
 (ii)by striking wife’s, husband’s, widow’s, or widower’s and inserting spouse’s or surviving spouse’s; (3)in section 4—
 (A)in subsection (a)— (i)in paragraph (1)—
 (I)by striking divorced wife each place such term appears and inserting divorced spouse; and (II)by striking wife’s insurance benefit or the husband’s insurance benefit and inserting spouse’s insurance benefit; and
 (ii)in paragraph (3), by striking section 202(a), section 202(b), or section 202(c) and inserting section 202(a) or section 202(c); (B)in subsection (e)—
 (i)by striking wife’s or husband’s insurance benefit each place such term appears and inserting spouse’s insurance benefit; and (ii)in paragraph (4), by striking wife’s and husband’s and inserting spouse’s;
 (C)in subsection (f)— (i)in paragraph (1)—
 (I)by striking widow’s insurance benefit, widower’s insurance benefit, mother’s insurance benefits, parent’s insurance benefit, or child’s insurance benefit and inserting surviving spouse’s insurance benefit, parent’s insurance benefit, or child’s insurance benefit;
 (II)by striking widow or widower and inserting surviving spouse; and (III)by striking widow’s insurance benefit or widower’s insurance benefit payable under section 202(e) or 202(f) and inserting surviving spouse’s insurance benefit payable under section 202(e);
 (ii)in paragraph (2)— (I)by striking widow or widower each place such term appears and inserting surviving spouse;
 (II)in clause (ii), by striking widow’s insurance benefit, a widower’s insurance benefit, or and inserting surviving spouse’s benefit or; and (III)in clause (iii), by striking widow, surviving divorced wife, or surviving divorced mother and inserting surviving spouse, surviving divorced spouse, or surviving divorced parent; and
 (iii)in paragraph (3), by striking widow or widower and inserting surviving spouse; (D)in subsection (g)—
 (i)in paragraph (1)(i), by striking widow or widower each place such term appears and inserting surviving spouse; (ii)in paragraph (4)—
 (I)by striking widow or widower each place such term appears and inserting surviving spouse; and (II)by striking widow’s or widower’s each place such term appears and inserting surviving spouse’s;
 (iii)in paragraph (5), by striking widow, surviving divorced wife, or surviving divorced mother and inserting surviving spouse, surviving divorced spouse, or surviving divorced parent; and (iv)in paragraph (10)—
 (I)by striking widow or widower each place such term appears and inserting surviving spouse; (II)by striking widow’s or widower’s each place such term appears and inserting surviving spouse’s; and
 (III)in clause (ii), by striking widow or widower’s and inserting surviving spouse’s; (E)in subsection (h)—
 (i)in paragraph (1)— (I)by striking widow or widower each place such term appears and inserting surviving spouse;
 (II)by striking widow’s or widower’s each place such term appears and inserting surviving spouse’s; and (III)by striking or 202(f); and
 (ii)in paragraph (2), by striking widow, surviving divorced wife, or surviving divorced mother and inserting surviving spouse, surviving divorced spouse, or surviving divorced parent; and (F)in subsection (i), by striking spouse or divorced wife each place such term appears and inserting spouse or divorced spouse;
 (4)in section 5— (A)in subsection (a)—
 (i)in clause (v), by striking wife, husband, widow, or widower and inserting spouse or surviving spouse; and (ii)in clause (vii), by striking wife’s or husband’s and inserting spouse’s;
 (B)in subsection (b), by striking widow or widower and inserting spouse; and (C)in subsection (c)—
 (i)in paragraph (3)— (I)by striking wife each place such term appears and inserting spouse; and
 (II)by inserting his or before her; (ii)in paragraph (4), by striking widow or widower and inserting surviving spouse;
 (iii)in paragraph (5), by striking widow or widower and inserting surviving spouse; (iv)in paragraph (6)—
 (I)by striking widow and inserting surviving spouse; (II)by striking she dies and inserting such surviving spouse dies;
 (III)by striking she remarries and inserting such surviving spouse remarries; and (IV)by striking she no longer and inserting such surviving spouse no longer; and
 (v)in paragraph (9)(B), by striking widow’s or widower’s and inserting surviving spouse’s; (5)in section 6—
 (A)in subsection (a)— (i)in paragraph (1), by striking widow or widower each place such term appears and inserting surviving spouse;
 (ii)in paragraph (2), by striking widow or widower each place such term appears and inserting surviving spouse; (iii)in paragraph (3)—
 (I)by striking wife and inserting spouse; and (II)by striking wife’s and inserting spouse’s;
 (iv)in paragraph (6), by striking widow or widower and inserting surviving spouse; and (v)in paragraph (7), by striking widow, widower and inserting surviving spouse;
 (B)in subsection (b)— (i)in paragraph (1), by striking wife and inserting spouse; and
 (ii)in paragraph (2)— (I)by striking widow surviving divorced wife, widower and inserting no surviving spouse, surviving divorced spouse; and
 (II)by striking widow or widower each place such term appears and inserting surviving spouse; (C)in subsection (c)—
 (i)in paragraph (1)— (I)by striking widow, widower, or parent and inserting surviving spouse or parent;
 (II)in clause (i), by striking widow or widower and inserting surviving spouse; (III)in clause (ii), by striking widow or widower and inserting surviving spouse;
 (IV)in clause (iii), by striking widow, widower, or child and inserting surviving spouse or child; (V)in clause (iv), by striking widow, widower and inserting surviving spouse;
 (VI)in clause (v), by striking widow, widower and inserting surviving spouse; (VII)in clause (vi), by striking widow, widower and inserting surviving spouse; and
 (VIII)in the matter following clause (vi), by striking widow, widower, or parent each place such term appears and inserting surviving spouse or parent; and (ii)in paragraph (3)—
 (I)in subparagraph (A), by striking divorced wife and inserting surviving divorced spouse; (II)in subparagraph (B), by striking widow and inserting surviving spouse; and
 (III)in the matter following subparagraph (B), by striking divorced wife and inserting survivor; (D)in subsection (d)(1), by striking widow or widower each place such term appears and inserting surviving spouse; and
 (E)in subsection (e)(1), by striking widow or widower each place such term appears and inserting surviving spouse; (6)in section 7—
 (A)in subsection (b)(2)(B), by striking wife or divorced wife or husband and inserting spouse or divorced spouse; and (B)in subsection (d)(2)(i), by striking in the case of a spouse or divorced wife, had such spouse's husband or wife and inserting in the case of a spouse or divorced spouse, had such person’s spouse; and
 (7)in section 19(a)— (A)by striking wife’s insurance benefits payable to a wife, husband’s insurance benefits and inserting spouse’s insurance benefits; and
 (B)by striking widow’s insurance benefits payable to a widow, widower’s insurance benefits, mother’s insurance benefits payable to a widow and inserting surviving spouse’s benefits payable to a surviving spouse, parent’s insurance benefits payable to a surviving spouse.
 (u)Small Business Investment Act of 1958Section 503(a)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 697(a)(2)) is amended by striking wife, husband and inserting spouse.
 (v)Social Security ActThe Social Security Act (42 U.S.C. 301 et seq.) is amended— (1)in section 202—
 (A)in subsection (b)— (i)in the heading, by striking Wife’s and inserting Spouse’s;
 (ii)by striking wife each place such term appears and inserting spouse; (iii)in paragraph (1)—
 (I)by striking (as defined in section 216(b)); (II)by striking (as defined in section 216(d));
 (III)in subparagraph (B), by striking her and inserting such spouse’s; (IV)in subparagraph (D)(i), by striking she and inserting such spouse or divorced spouse;
 (V)in the matter following subparagraph (D)(ii)(II), by inserting before she each place such word appears the following: he or; (VI)in subparagraph (E), by striking she and inserting such spouse;
 (VII)in subparagraph (G), by striking she each place such term appears and inserting such spouse; (VIII)in subparagraph (H), by inserting he or before she; and
 (IX)in subparagraph (J), by striking she and inserting such spouse; and (iv)in paragraph (2)—
 (I)by inserting before her each place such term appears his or; and (II)by striking husband each place such term appears and inserting spouse;
 (B)by striking subsection (c); (C)in subsection (e)—
 (i)in the heading, by striking Widow’s and inserting Surviving spouse’s; (ii)in paragraph (1)—
 (I)in the matter preceding subparagraph (A)— (aa)by striking widow (as defined in section 216(c)) and inserting surviving spouse;
 (bb)by striking wife (as defined in section 216(d)) and inserting spouse; and (cc)by striking widow or surviving divorced wife and inserting surviving spouse or surviving divorced spouse;
 (II)in subparagraph (C)— (aa)in clause (i), by striking widow’s and inserting surviving spouse’s;
 (bb)in clause (ii)— (AA)in the matter preceding subclause (I), by striking wife’s and inserting spouse’s; and
 (BB)in subclause (III), by inserting he or before she and by inserting him or before her; and (cc)in clause (iii), by inserting father’s or before mother’s;
 (III)in the matter preceding subparagraph (E), by striking widow’s and inserting surviving spouse’s; (IV)in subparagraph (E), by inserting before she each place such word appears the following: he or;
 (V)in subparagraph (F), by inserting before she each place such word appears the following: he or; and (VI)in the matter following subparagraph (F)(ii) by inserting before she each place such word appears the following: he or;
 (iii)in paragraph (2)— (I)by striking widow’s insurance each place such term appears and inserting surviving spouse’s insurance;
 (II)by striking surviving divorced wife each place such term appears and inserting surviving divorced spouse; and (III)by striking widow each place such term appears and inserting surviving spouse;
 (iv)in paragraph (3)— (I)by striking widow each place such term appears and inserting surviving spouse;
 (II)by striking surviving divorced wife each place such term appears and inserting surviving divorced spouse; and (III)by inserting he or before she;
 (v)in paragraph (4)— (I)by inserting before her each place such term appears the following: his or;
 (II)by inserting before she each place such term appears the following he or; (III)by striking widow or surviving divorced wife and inserting surviving spouse or surviving divorced spouse; and
 (IV)in subparagraph (B), by inserting or father’s before insurance; (vi)in paragraph (5)—
 (I)by striking widow or surviving divorced wife each place such term appears and inserting surviving spouse or surviving divorced spouse; and (II)in subparagraph (A)—
 (aa)in clause (i), by inserting he or before she; and (bb)in clause (ii)(I), by inserting his or before her; and
 (vii)in the matter following paragraph (7)(B), by striking she and inserting such individual; (D)by striking subsection (f);
 (E)in the matter following subsection (i)(2), by striking wife’s or husband’s and inserting spouse’s; (F)in subsection (j)(4)(B)(i)—
 (i)by striking widow, surviving divorced wife or widower and inserting surviving spouse or surviving divorced spouse; (ii)by striking widow or widower and inserting surviving spouse; and
 (iii)by striking surviving divorced wife and inserting surviving divorced spouse; (G)in subsection (q)—
 (i)in paragraph (1)— (I)by striking wife’s, husband’s, widow’s, or widower’s and inserting spouse’s, or surviving spouse’s; and
 (II)in subparagraph (A)— (aa)by striking wife’s or husband’s and inserting spouse’s; and
 (bb)by striking widow’s or widower’s and inserting surviving spouse’s; (ii)in paragraph (3)—
 (I)in subparagraph (A)— (aa)by striking wife’s, husband’s, widow’s, or widower’s and inserting spouse’s or surviving spouse’s;
 (bb)by striking wife’s or husband’s and inserting spouse’s; and (cc)by striking widow’s or widower’s and inserting surviving spouse’s;
 (II)in the matter following subparagraph (A)(ii), by striking wife’s, husband’s, widow’s, or widower’s and inserting spouse’s or surviving spouse’s; (III)in subparagraph (B), by striking wife’s or husband’s each place such term appears and inserting spouse’s;
 (IV)in subparagraph (C), by striking wife’s, husband’s, widow’s, or widower’s each place such term appears and inserting spouse’s or surviving spouse’s; (V)in subparagraph (D), by striking wife’s, husband’s, widow’s, or widower’s and inserting spouse’s or surviving spouse’s; and
 (VI)in subparagraph (E), by striking widow’s or widower’s each place such term appears and inserting surviving spouse; (iii)in paragraph (5)—
 (I)by striking wife’s or husband’s each place such word appears and inserting spouse’s; and (II)in subparagraph (D), by striking widow’s or widower’s and inserting surviving spouse’s;
 (iv)in paragraph (6)— (I)by striking wife’s, husband’s, widow’s, or widower’s and inserting spouse’s, or surviving spouse’s; and
 (II)in subparagraph (A)— (aa)in clause (ii), by striking wife’s or husband’s and inserting spouse’s; and
 (bb)in clause (iii), by striking widow’s or widower’s and inserting surviving spouse’s; (v)in paragraph (7)—
 (I)by striking wife’s, husband’s, widow’s, or widower’s and inserting spouse’s, or surviving spouse’s; (II)by striking wife’s or husband’s each place such term appears and inserting spouse’s; and
 (III)as amended by subclause (I), by striking widow’s or widower’s each place such term appears and inserting surviving spouse’s; (vi)in paragraph (9)—
 (I)in subparagraph (A), by striking old-age insurance benefits, wife’s insurance benefits, and husband’s insurance benefits and inserting old-age insurance benefits and spouse’s insurance benefits; and (II)in subparagraph (B), by striking widow’s insurance benefits and widower’s insurance benefits and inserting surviving spouse’s insurance benefits; and
 (vii)in paragraph (10)— (I)in subparagraph (A), by striking old-age, wife’s, and husband’s and inserting old-age and spouse’s; and
 (II)by striking widow’s and widower’s each place such term appears and inserting surviving spouse’s; (H)in subsection (r)—
 (i)in the heading, by striking Wife’s or Husband’s and inserting Spouse’s; (ii)in paragraph (1), by striking wife’s or husband’s each place such term appears and inserting spouse’s; and
 (iii)in paragraph (2), by striking wife’s or husband’s and inserting spouse’s; and (I)in subsection (t)(11)(B), by striking a wife, a husband, a widow, a widower, a divorced wife, a divorced husband, a surviving divorced wife, a surviving divorced husband and inserting a spouse, a surviving spouse, a surviving divorced spouse;
 (2)in section 203— (A)in subsection (c)—
 (i)in paragraph (2)— (I)by striking wife or husband and inserting spouse; and
 (II)by striking wife’s or husband’s each place such term appears and inserting spouse’s; (ii)in paragraph (3), by striking widow or widower and inserting surviving divorced spouse; and
 (iii)in the matter following subparagraph (4)— (I)by striking widow’s or widower’s and inserting surviving spouse’s; and
 (II)by striking widow, surviving divorced wife, widower, or surviving divorced husband and inserting surviving spouse or surviving divorced spouse; (B)in subsection (d)—
 (i)by striking wife’s, husband’s, or child’s each place such term appears and inserting spouse’s or child’s; and (ii)by striking wife, divorced wife, husband, divorced husband and inserting spouse or divorced spouse; and
 (C)in subsection (f)(1), by striking widow’s or widower’s and inserting surviving spouse’s; (3)in section 205—
 (A)in subsection (b)— (i)in paragraph (1), by striking wife, divorced wife, widow, surviving divorced wife, surviving divorced mother, surviving divorced father, husband, divorced husband, widower, surviving divorced husband and inserting spouse, divorced spouse, surviving spouse, surviving divorced spouse, surviving mother, surviving father; and
 (ii)in paragraph (2)(A), by striking child’s, widow’s, or widower’s and inserting child’s or surviving spouse’s; (B)in subsection (c)(1)(C), by striking spouse, surviving divorced wife, surviving divorced husband and inserting spouse, surviving divorced spouse;
 (C)in subsection (i), by striking wife or husband and inserting spouse; (D)in subsection (j)(8), by striking child’s, widow’s, or widower’s and inserting child’s or surviving spouse’s; and
 (E)in subsection (q)(5)— (i)by striking wife, husband or child and inserting spouse or child; and
 (ii)by striking widow or widower and inserting surviving spouse; (4)in section 215(h)—
 (A)in paragraph (1), by striking him, his wife, and his children, or, if he has died, to his widow and children and inserting him, his spouse, and his children, or, if he has died, to his surviving spouse and children; and (B)in paragraph (2)—
 (i)by striking himself, his wife, and his children and inserting himself, his spouse, and his children; and (ii)by striking his widow, if any and inserting his surviving spouse, if any;
 (5)in section 216— (A)in subsection (a), by adding at the end the following new paragraph:
						
 (3)The term surviving divorced spouse means a surviving divorced wife or a surviving divorced husband.; (B)in subsection (d), by adding at the end the following new paragraph:
						
 (9)The term divorced spouse means a divorced wife or a divorced husband.; and (C)in subsection (l)(2)—
 (i)by striking old-age, wife’s, or husband’s and inserting old-age or spouse’s; and (ii)by striking widow’s or widower’s and inserting surviving spouse’s;
 (6)in section 222— (A)in subsection (c)(1), by striking 202(d), 202(e), or 202(f) and inserting 202(d), or 202(e); and
 (B)in subsection (d)(1)— (i)in subparagraph (C), by striking widow’s and inserting surviving spouse’s; and
 (ii)by striking subparagraph (D); (7)in section 225(a), by striking or that a widow or surviving divorced wife who has not attained age 60 and is entitled to benefits under section 202(e), or that a widower or surviving divorced husband who has not attained age 60 and is entitled to benefits under section 202(f) and inserting or that a surviving spouse or surviving divorced spouse who has not attained age 60 and is entitled to benefits under section 202(e);
 (8)in section 226— (A)in subsection (b)(2)(A)(iii), by striking widow’s insurance benefits under section 202(e) or widower’s insurance benefits under section 202(f) and inserting surviving spouse’s insurance benefits under section 202(e);
 (B)in the matter following subsection (b)(2)(C)(ii)(II), by striking in the last sentence of section 202(e)(1), and in the last sentence of section 202(f)(1) and inserting and in the last sentence of section 202(e)(1); and (C)in subsection (e)—
 (i)in paragraph (1)— (I)in subparagraph (A)—
 (aa)by striking widows and widowers and inserting surviving spouses; (bb)in clause (i), by striking sections 202(e)(1)(B)(ii), 202(e)(4), 202(f)(1)(B)(ii), and 202(f)(4) and inserting sections 202(e)(1)(B)(ii) and 202(e)(4); and
 (cc)in clause (ii), by striking and the phrase before he attained age 60 in the matter following subparagraph (F) of section 202(f)(1) shall each and inserting shall; and (II)in subparagraph (B), by striking widow’s or widower’s and inserting surviving spouse’s;
 (ii)in paragraph (2)— (I)by striking widow’s insurance benefits or widower’s insurance benefits each place such term appears and inserting surviving spouse’s insurance benefits; and
 (II)by striking widow’s or widower’s and inserting surviving spouse’s; (iii)in paragraph (3)—
 (I)by striking any disabled widow aged 50 or older who is entitled to mother’s insurance benefits (and who would have been entitled to widow’s insurance benefits by reason of disability if she had filed for such widow’s benefits), and any disabled widower aged 50 or older who is entitled to father’s insurance benefits (and who would have been entitled to widower’s insurance benefits by reason of disability if he had filed for such widower’s benefits) and inserting any disabled surviving spouse aged 50 or older who is entitled to mother’s or father’s insurance benefits (and who would have been entitled to surviving spouse’s insurance benefits by reason of disability if he or she had filed for such surviving spouse’s benefits); and
 (II)by striking such widow’s or widower’s and inserting such surviving spouse’s; and (iv)in paragraph (4), by striking widow’s or widower’s insurance benefits under section 202(e) or (f) and inserting surviving spouse’s benefits under section 202(e);
 (9)in section 227— (A)by striking section 202(e) or section 202(f) each place such term appears and inserting section 202(e); and
 (B)by striking section 202(b) or section 202(c) each place such term appears and inserting section 202(b); (10)in section 228—
 (A)in subsection (c)— (i)in paragraph (2), by striking husband and wife and inserting married couple;
 (ii)in paragraph (3), by striking husband or wife and inserting married couple; (iii)in paragraph (6), by striking husband and wife both of whom and inserting married couple of which both spouses; and
 (iv)in paragraph (8), by striking of a husband and wife and inserting of a married couple; and (B)in subsection (d), by striking husband or wife each place such term appears and inserting spouse;
 (11)in section 1107, by striking wife, husband, widow, widower, divorced wife, divorced husband, surviving divorced wife, surviving divorced husband each place such term appears and inserting spouse, surviving spouse, divorced spouse, surviving divorced spouse;
 (12)in section 1128(j)(1)(A), by striking husband or wife and inserting spouse; (13)in section 1611(e)(3)—
 (A)by striking husband and wife are and inserting married couple is; and (B)as amended by subparagraph (A), by striking husband and wife each place such term appears and inserting married couple;
 (14)in subsection 1614(b)— (A)by striking husband or wife and inserting spouse; and
 (B)by striking husband and wife and inserting a married couple; and (15)in section 1631(b)(1)(A)(i), by striking husband or wife and inserting spouse.
 (w)Title 1Section 7 of title 1, United States Code, is amended by striking one man and one woman as husband and wife, and the word spouse refers only to a person of the opposite sex who is a husband or wife and inserting two people as spouses. (x)Title 5Title 5, United States Code, is amended—
 (1)in section 2108(3)— (A)in subparagraph (E), by striking wife or husband and inserting spouse;
 (B)by amending subparagraph (F) to read as follows:  (F)the parent of an individual who lost his life under honorable conditions while serving in the armed forces during a period named by paragraph (1)(A) of this section;; and
 (C)by amending subparagraph (G) to read as follows:  (G)the parent of a service-connected permanently and totally disabled veteran; and;
 (2)in section 3110(a)(3), by striking husband, wife and inserting spouse; (3)in section 5561(3)(A), by striking wife and inserting spouse;
 (4)in section 8110(a)— (A)in paragraph (1)—
 (i)in the matter before subparagraph (A), by striking wife and inserting spouse; (ii)in subparagraph (A), by striking she and inserting the spouse;
 (iii)in subparagraph (B)— (I)by striking she and inserting the spouse; and
 (II)by striking her and inserting the spouse’s; and (iv)in subparagraph (C), by striking her and inserting the spouse’s;
 (B)by striking paragraph (2); (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (D)as amended by subparagraph (C), in the matter following paragraph (3), by striking paragraph (3) and inserting paragraph (2); (5)in section 8133, in the matter following subsection (b)(3), by striking husband or wife and inserting spouse; and
 (6)in the matter following section 8443(b)(3)(E), by striking wife or husband each place such term appears and inserting spouse. (y)Title 10Section 701(j)(1) of title 10, United States Code, is amended by striking wife and inserting spouse.
 (z)Title 11Section 522(b)(1) of title 11, United States Code, is amended by striking husband and wife and inserting married to one another. (aa)Title 18Section 879(b)(1)(A) of title 18, United States Code, is amended—
 (1)by striking wife and inserting spouse; (2)by inserting after during his the following: or her;
 (3)by striking widow and inserting surviving spouse; and (4)by inserting before her death the following: his or.
 (bb)Title 28Section 3014(a) of title 28, United States Code, is amended by striking husband and wife and inserting married to one another. (cc)Title 38Section 101 of title 38, United States Code, is amended by striking of the opposite sex each place such term appears.
 (dd)Trading with the enemy ActSection 31 of the Trading With the Enemy Act (50 U.S.C. App. 31) is amended by striking wife and inserting spouse. (ee)Workforce Investment Act of 1998Section 101(15) of the Workforce Investment Act of 1998 (29 U.S.C. 2801(15)) is amended—
 (1)in subparagraph (A), by striking husband, wife, and inserting married couple; and (2)in subparagraph (C), by striking husband and wife and inserting married couple.
				